Citation Nr: 1441023	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-18 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder.

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1982.

This case comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder to include major depression.  In this regard, the appellant's service treatment records reveal that in December 1978 he was referred for exhibiting abnormal behavior.  At the clinic the Veteran reported taking some unknown pills, and physical examination was notable for evidence of psychomotor retardation.  The clinical impression was intoxication due to unknown drug use.  While the appellant in May 1979 specifically denied any prior history of trouble sleeping, depression or excessive worry, as well as nervous trouble of any sort, he now alleges that this record refers to a suicide attempt.

Postservice the appellant's VA records are notable for treatment following an attempt to commit suicide by overdosing on lorazepam in July 2009.  VA records pertaining to care provided at that time note that in April 2009, a saw "fell back" on the Veteran almost severing his left hand.  The Veteran reported that he could no longer work following the accident, and that because of pain and a feeling of worthlessness he elected to try and kill himself.  The Veteran specifically denied any prior attempt at suicide.  In August 2009 the appellant was diagnosed with severe major depression.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Given the fact that the appellant was treated in December 1978 after taking pills of an unknown type, and given that he attempted to overdose on medication in July 2009, the Board finds that the low threshold has been crossed and that VA has a duty to assist the appellant by providing him a VA examination in order to determine the etiology of any diagnosed psychiatric disorder.  

The medical records also suggest that the Veteran was preparing an application to the Social Security Administration for disability benefits in the summer of 2009.  The results of this application are not known to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA and private treatment records since September 2012.  All records received should be associated with the claims file.  If the AOJ cannot locate all Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The AOJ should ask the Veteran whether he was awarded Social Security disability benefits due to an acquired psychiatric disorder.  If so, the AOJ should contact the Social Security Administration and obtain, if available, any records pertinent to the Veteran.  Any records so obtained  should be associated with the Veteran's file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond..
 
3. Thereafter, schedule the Veteran for a VA psychiatric examination with a psychiatrist to determine the nature and etiology of any psychiatric disorder.  The psychiatrist must be provided access to the Veteran's claims folder, as well as to any files placed in Virtual VA and the Veterans Benefits Management System.  The examiner must specify in the report that the claims file and any Virtual VA or VBMS records have been reviewed. All indicated evaluations, studies, and tests should be conducted.

Following the examination the examiner must opine whether it is at least as likely as not (50 percent or more probability) that any diagnosed psychiatric disorder is related to the appellant's active duty service.  The examiner must consider and discuss the Veteran's lay statements regarding first experiencing depression while serving in the Army in Korea in the winter of 1978 and allegedly attempting suicide at around that time.  A carefully reasoned rationale must be provided for any opinion offered. 

4. The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned undeliverable.

5. After the development request has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented his or her consideration of the claims file and any relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

6. Thereafter, the AOJ must readjudicate the claim.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

